DETAILED ACTION
This action is in response to the submission filed on 10/28/2022.  Claims 1-36 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 102/103
Applicant's arguments filed 10/28/2022 have been fully considered.
Argument 1:
Applicant argues on pages 12-13 that “the conclusion that “[r]otating the cut volume corresponds with rotating the ‘cut line’ which corresponds with the offset representation” omits an important part of the claim limitation: the offset representation of the aortic plane. As specified in the Office Action, Wang teaches rotating the cut volume, and this is not the same as the specifically claimed manipulation (e.g., rotating) of the offset representation of the aortic plane.” This argument is refuted as follows. 
Figure 4 explicitly states in step 116, “Determining a cross-sectional surface area of the model along the offset representation of the aortic plane”. The relevant portion of the Wang disclosure is in paragraph [0059]: “The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the “cut line”) is then determined in a substep 116 … once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20.”  Rotating the cut volume corresponds with rotating the ‘cut line’ which corresponds with the offset representation of the aortic plane. Rotating the offset representation is manipulating an orientation of the offset representation.  
Argument 2:
Applicant argues on page 13 that the prior art does not teach that “the step of manipulating an orientation, position, or both orientation and position of the offset representation of the aortic plane occurs before the step of determining a cross-sectional surface area of the blood pool volume.” This argument is refuted as follows.
Applicant is directed to Wang: Figure 4, 112, 114, 116, and 120. The flowchart in Figure 4 of the Wang reference depicts the inventive concept, which is identical to the flowchart of Figure 4 of the present invention. Wang, paragraph [0059] recites: “substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20”, which is the manipulation step. Step 120 recites “Determining a cross-sectional surface are of the model along the offset representation of the aortic plane”. Wang para [0056] recites, “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”. Step 116 comes before step 120.
Argument 3:
Applicant argues on page 13 that “The present claims require separate steps: first manipulation of the offset representation of the aortic plane and second, determining the blood pool volume from the manipulated offset representation. The Office Action states that Wang teaches rotating a cut blood pool volume, but this interpretation makes the two separate limitations of the present claims redundant.” This argument is refuted as follows.
There is no recitation of “determining the blood pool volume from the manipulated offset representation” in the claim language. If this limitation is present, specific claim and line numbers are requested. Claim 1 in fact recites “determining a cross-sectional surface are of the blood pool volume along the manipulated offset representation”.  See Wang para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”. Wang, paragraph [0059] recites: “substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20”, which is the manipulation step. Step 120 recites “Determining a cross-sectional surface are of the model along the offset representation of the aortic plane”. Step 116 and step 120 are two different steps.
Argument 4:
Applicant argues on pages 13-14 that “Here, the Office Action acknowledges that the purported manipulation is done to the cut blood pool volume, not to the offset representation of the aortic plane. Accordingly, since the prior art does not teach the specific process steps, the particular order of which is nonobvious.” This argument is refuted as follows.
The relevant portion of the Wang disclosure is in paragraph [0059]: “The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the “cut line”) is then determined in a substep 116 … once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20.”  Rotating the cut volume corresponds with rotating the ‘cut line’ which corresponds with the offset representation of the aortic plane. Rotating the offset representation is manipulating an orientation of the offset representation. The flowchart in Figure 4 of the Wang reference depicts the inventive concept, which is identical to the flowchart of Figure 4 of the present invention. Step 116 comes before step 120 and are two different steps.
The rejection has been modified to address the claim amendments. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-20, 22-32, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0258527 (“Wang”).
Regarding claim 1, 13, 25, Wang teaches:
A computer-implemented method for use in evaluating the placement of a prosthetic device in a patient's body (Wang: Abstract), comprising: 

designating a position in at least one of one or more depictions of an anatomical region of interest of the patient's body that includes a first anatomical structure of interest in which the prosthetic device is to be placed, wherein each of the one or more depictions shows the first structure of interest, a blood pool volume of a second anatomical structure of interest, or both, and wherein the designated position corresponds to a position in the first structure of interest at which the prosthetic device may be placed (Wang: para [0007], “evaluating the placement of a prosthetic mitral heart valve in a structure of interest located in the heart of the patient. The method comprises acquiring a plurality of images of an anatomical region of interest that includes the structure of interest, wherein each of the plurality of images shows the structure of interest, the blood pool volume of the LVOT of the patient's heart, or both. The method further comprises designating a position in at least one of the one or more images that corresponds to a position in the structure of interest at which the prosthetic valve may be placed”); 

defining an aortic plane containing an aortic annulus of the patient's heart and offsetting a representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of the prosthetic device would intersect the blood pool volume of the second anatomical structure of interest if placed at the designated position (Wang: para [0034], “step 102 of defining a plane that contains the aortic annulus of the patient's heart, hereinafter referred to as the "aortic plane"; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume. In an embodiment, this point comprises the furthest point into the blood pool volume model that the valve model reaches. By way of illustration, FIG. 10c illustrates an embodiment wherein the structure of interest is a previously-implanted mitral ring, and five valve models 52 have been imported into the model 42 of the mitral ring. For each position of the five valve models, a representation of the aortic plane 43 is offset to a point at which the corresponding valve model 52 intersects the blood pool volume model 58. As seen in FIG. 10c, the intersection point in this particular example for a given valve model is the bottom edge of the valve model closest to the original representation of the aortic plane 43, and thus the aortic annulus”; Figure 4, 102 “defining an aortic plane containing the aortic annulus”, 112, “offsetting a representation of the aortic plane to a point in the acquired model where the designated position intersects a blood pool volume of the LVOT”); 

manipulating an orientation, position, or both orientation and position of the offset representation of the aortic plane (Wang: para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume”; para [0059], “Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the “cut line”) is then determined in a substep 116. In an embodiment, one or both of substeps 114, 116 may be performed automatically by, for example, the ECU 22 of system 20. In other embodiments, however, one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20. The surface area may then be automatically determined (e.g., calculated) by the ECU 22 of the system 20”; rotating the cut volume corresponds with rotating the ‘cut line’ which corresponds with the offset representation. Rotating the offset representation is manipulating an orientation of the offset representation); and 

determining a cross-sectional surface area of the blood pool volume along the manipulated offset representation of the aortic plane for use in evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest (Wang: Abstract, “predicting, for each of the one or more designated positions, an amount of blood flow obstruction through the LVOT of the patient's heart that would occur if the prosthetic valve was to be placed at a corresponding position in the structure of interest”; para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”; See also Figure 4, 116, 120), wherein the step of manipulating an orientation, position, or both orientation and position of the offset representation of the aortic plane occurs before the step of determining a cross-sectional surface area of the blood pool volume (Wang: Figure 4, 112, 114, 116, 120; para [0061], “Following the determination of the first, unobstructed surface area in substep 116, step 110 may comprise a further substep 118 of removing the one or more valve models that were previously-imported into the acquired model using, for example, Boolean subtraction, and then determining in a substep 120 a second cross-sectional surface area of the surface along the cut line. Because the valve model(s) were removed from the acquired model, the surface along the cut line will include only the cross-sectional surface of the blood pool volume, and the surface area of this surface is considered to be the “obstructed” surface area or the surface area “with a prosthetic valve.””; steps 112, 114 and 116 come before step 120; the order of operations in Figure 4 of the reference is identical order shown in Figure 4 of the present invention).

Regarding claims 2, 14 and 26, Wang teaches:
The method of claim 1, further comprising evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a corresponding position in the first structure of interest based on the determined cross-sectional surface area (Wang: Abstract, “one or more depictions of an anatomical region of interest that includes the structure of interest, wherein each depiction shows the structure of interest and/or the blood pool volume of the left ventricular outflow tract (LVOT) of the patient's heart. The method further comprises designating one or more positions in at least one of the one or more depictions wherein each position corresponds to a respective position in the structure of interest at which the prosthetic valve may be placed. The method still further comprises predicting, for each of the one or more designated positions, an amount of blood flow obstruction through the LVOT of the patient's heart that would occur if the prosthetic valve was to be placed at a corresponding position in the structure of interest”; para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).

Regarding claims 3, 15 and 27, Wang teaches:
The method of claim 2, further comprising determining a position at which to place the prosthetic device within the first structure of interest based at least in part on the evaluation of blood flow obstruction for the designated position (Wang: para [0081], “method 100 may proceed to a step 214 of determining a position or location in the structure of interest at which to actually place the prosthetic device based at least in part of the predicted blood flow obstruction(s)”).

Regarding claims 4, 16 and 28, Wang teaches:
The method of claim 1, further comprising: 

designating one or more other positions in at least one of the one or more depictions of the anatomical region of interest of the patient's body, wherein each of the one or more other designated positions corresponds to a respective position in the first structure of interest at which the device may be placed (Wang: para [0005], “designating one or more positions in at least one of the one or more depictions, wherein each position corresponds to a respective position in the structure of interest at which the prosthetic valve may be placed”); and 

determining for each of the one or more other designated positions a respective cross-sectional surface area of the blood pool volume of the second anatomical structure of interest (Wang: para [0056], “step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position” ).

Regarding claims 5, 17 and 29, Wang teaches:
The method of claim 4, further comprising: 

for each of the one or more other designated positions, evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at a position in the first structure of interest corresponding to that designated position based on the determined cross-sectional surface area for that particular designated position (Wang: para [0056], “a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area.”).

Regarding claims 6, 18 and 30, Wang teaches:
The method of claim 1, wherein the manipulating step comprises manipulating the orientation of the offset representation of the aortic plane by rotating it into alignment with one or more predetermined landmarks (Wang: para [0030], “More particularly, the user interface device(s) 26 may allow a physician to manipulate images or models displayed on the display device 24 (e.g., rotate images/models, strip away or add layers to a model/image, move models relative to each other, import one model/image into another model/image, section portions of a model/image, etc.)”; para [0059], “once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116. In an embodiment, one or both of substeps 114, 116 may be performed automatically by, for example, the ECU 22 of system 20. In other embodiments, however, one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”; para [0076], “the axial plane indicator 70 and the sagittal plane indicator 84 are both aligned with the end of the valve position designation 86 that is the furthest away from the mitral annulus, and disposed the furthest into the LVOT. In an embodiment, once the axial and sagittal plane indicators are aligned, substep 210 may further comprise angling the intersection of the plane indictors such that the axial plane indicator 70 is parallel to a longitudinal axis 88 of the LVOT extending between the left ventricle and the aorta, and the sagittal plane indicator 84 is perpendicular to the opposite basal anteroseptal wall 90 of the left ventricle”; para [0078], “Following the alignment of the plane indicators with the position designation in substep 210…”).

Regarding claims 7, 19 and 31, Wang teaches:
The method of claim 1, wherein the manipulating step comprises manipulating the orientation of the offset representation of the aortic plane by rotating it to a point corresponding to the smallest distance between a wall of the second structure of interest and the prosthetic device if the prosthetic device was placed at the designated position (Wang: para [0061], “Because the valve model(s) were removed from the acquired model, the surface along the cut line will include only the cross-sectional surface of the blood pool volume, and the surface area of this surface is considered to be the "obstructed" surface area or the surface area "with a prosthetic valve."; para [0059], “once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20. The surface area may then be automatically determined (e.g., calculated) by the ECU 22 of the system 20”; para [0076], “the intersection, and therefore the plane indicators, may be angulated to obtain the smallest LVOT surface area. The amount by which the plane indicators are angulated will be patient specific and will be based on, for example, the angulation of the patient's anteroseptal wall. For purposes of this disclosure, the term “parallel” in the context of orienting the axial plane indicator with the longitudinal axis of the LVOT is intended to include instances where the plane indicator is exactly parallel with the longitudinal axis, as well as instances where the plane indicator is not exactly parallel but is nonetheless within a particular tolerance deemed suitable or acceptable by those of ordinary skill in the art for accurately performing the methodologies described herein (e.g., 0-10 degrees relative to the axis). Similarly, for purposes of this disclosure, the term “perpendicular” in the context of orienting the sagittal plane indicator with the opposite basal anteroseptal wall is intended to include instances where the plane indicator is exactly perpendicular with the anteroseptal wall, as well as instances where the plane indicator is not exactly perpendicular but is nonetheless within a particular tolerance deemed suitable or acceptable by those of ordinary skill in the art for accurately performing the methodologies described herein. (e.g., 0-10 degrees relative to a plane that is exactly perpendicular to the anteroseptal wall).”).

Regarding claims 8, 20 and 32, Wang teaches:
The method of claim 1, wherein: 

the designating step comprises importing a model of the prosthetic device into the at least one of the one or more acquired depictions (Wang: Fig. 4, 108; para [0045], “importing one or more models or other representations of a prosthetic valve into the one or more acquired depictions showing the structure of interest”); and 

the offsetting step comprises offsetting the representation of the aortic plane to a point in the at least one of the one or more acquired depictions at which a portion of the device model intersects the blood pool volume of the second anatomical structure of interest (Wang: para [0034], “step 102 of defining a plane that contains the aortic annulus of the patient's heart, hereinafter referred to as the "aortic plane"; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume. In an embodiment, this point comprises the furthest point into the blood pool volume model that the valve model reaches. By way of illustration, FIG. 10c illustrates an embodiment wherein the structure of interest is a previously-implanted mitral ring, and five valve models 52 have been imported into the model 42 of the mitral ring. For each position of the five valve models, a representation of the aortic plane 43 is offset to a point at which the corresponding valve model 52 intersects the blood pool volume model 58. As seen in FIG. 10c, the intersection point in this particular example for a given valve model is the bottom edge of the valve model closest to the original representation of the aortic plane 43, and thus the aortic annulus”).

Regarding claims 10, 22 and 34, Wang teaches:
The method of claim 1, further comprising: 

duplicating the offset representation of the aortic plane prior to performing the manipulating step (Wang: para [0063], “ prior to removing the valve model(s) in substep 118, step 110 may comprise a substep of duplicating or copying the model having the valve model(s) disposed therein to create a second model, and then performing substeps 118, 120 using the second model. Both of the models may then be saved for future use such that models showing the first and second cross-sectional areas are maintained”), and wherein the manipulating step comprises manipulating one of the offset representation and the duplicate offset representation (Wang: para [0035], “FIG. 5 depicts a 2D CT image in which three points 32a, 32b and 32c each corresponding to an aortic valve cusp are defined. Regardless of the landmarks used, the plane-defining points may be defined or identified in a number of ways. In one embodiment, the points may be defined automatically by the ECU 22 of the system 20 (e.g., by the processing unit 28 of the ECU 22) using suitable image processing software/techniques. In other embodiments, the points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be defined as the aortic plane”; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume”)and the determining step comprises determining the cross-sectional surface area of the blood pool volume along the manipulated offset representation of the aortic plane (Wang: para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”); and 

determining a cross-sectional surface area of the blood pool volume along the other of the offset representation and the duplicate offset representation that is not manipulated in the manipulating step (Wang: para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).

Regarding claims 11, 23 and 35, Wang teaches:
The method of claim 10, further comprising evaluating blood flow obstruction through the second structure of interest based on the cross-sectional surface area along the manipulated offset representation and the cross-sectional surface area along the non-manipulated offset representation (Wang: para [0007], “evaluating the placement of a prosthetic mitral heart valve in a structure of interest located in the heart of the patient. The method comprises acquiring a plurality of images of an anatomical region of interest that includes the structure of interest, wherein each of the plurality of images shows the structure of interest, the blood pool volume of the LVOT of the patient's heart, or both. The method further comprises designating a position in at least one of the one or more images that corresponds to a position in the structure of interest at which the prosthetic valve may be placed”; Abstract, “predicting, for each of the one or more designated positions, an amount of blood flow obstruction through the LVOT of the patient's heart that would occur if the prosthetic valve was to be placed at a corresponding position in the structure of interest”; para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).

Regarding claims 12, 24 and 36, Wang teaches:
The method of claim 1, wherein the method further comprises: 

duplicating the offset representation of the aortic plane (Wang: para [0063], “ prior to removing the valve model(s) in substep 118, step 110 may comprise a substep of duplicating or copying the model having the valve model(s) disposed therein to create a second model, and then performing substeps 118, 120 using the second model. Both of the models may then be saved for future use such that models showing the first and second cross-sectional areas are maintained”); 

manipulating an orientation, position, or both orientation and position of the duplicate offset representation of the aortic plane (Wang: para [0035], “FIG. 5 depicts a 2D CT image in which three points 32a, 32b and 32c each corresponding to an aortic valve cusp are defined. Regardless of the landmarks used, the plane-defining points may be defined or identified in a number of ways. In one embodiment, the points may be defined automatically by the ECU 22 of the system 20 (e.g., by the processing unit 28 of the ECU 22) using suitable image processing software/techniques. In other embodiments, the points may be defined by a user (e.g., physician). More specifically, the 2D image may be displayed on the display device 24 and the user may define the plane-defining points using the user interface device(s) 26 of the system 20. For example, the user may manipulate a mouse device to move a cursor to a desired location in the displayed image and to "click" the mouse to define a point. In any event, once the plane-defining points are defined, a plane containing all of the defined points can be defined as the aortic plane”; para [0058], “in a substep 112, a representation of the aortic plane may be offset to a point in the acquired model at which the corresponding valve model intersects the blood pool volume”); and 

determining a cross-sectional surface area of the blood pool volume along the manipulated duplicate offset representation of the aortic plane for use in evaluating blood flow obstruction through the second structure of interest that would be caused if the prosthetic device was to be placed at corresponding position in the first structure of interest (Wang: para [0056], “for a given valve position designated in step 108, step 110 may comprise determining a cross-sectional surface area of the blood pool volume of the LVOT corresponding to that designated position, and predicting the blood flow obstruction through the LVOT based at least in part on that determined cross-sectional surface area”; para [0059], “ Once a representation of the aortic plane is offset as described above for the given valve model position being evaluated, a substep 114 of step 110 comprises sectioning or cutting the acquired model, and the blood pool volume shown therein, in particular, along the offset aortic plane. The cross-sectional surface area of the blood pool volume along the offset representation (i.e., the "cut line") is then determined in a substep 116... one or both of the substeps may be at least partially performed manually by a user. For example, once the model is sectioned or cut in substep 114, substep 116 may comprise rotating the cut volume so that the cross-sectional surface or cut surface can be seen on, for example, the display device 24 of the system 20, and may then comprise manually selecting the surface for which the surface area is to be determined using, for example, the user interface device(s) 26 of the system 20”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0258527 (“Wang”) in view of US 8,494,245 (“Liao”), previously made of record.
Regarding claims 9, 21 and 33, Wang teaches:
to a point corresponding to the smallest distance between a wall of the second structure of interest and the prosthetic device if the prosthetic device was placed at the designated position (Wang: para [0079], “FIG. 14c depicts an image of the anatomic region of interest taken along the sagittal plane and showing, among other things, the cross-sectional surface area of the blood pool volume of the LVOT, and having the axial plane indicator 70 oriented consistent with the position and orientation of the axial plane indicator 70 in FIG. 14b. In such an embodiment, the preserved or unobstructed cross-sectional area of the LVOT blood pool volume may be determined by calculating the surface area of the portion of the cross-sectional surface of the LVOT blood pool volume that is between the axial plane indicator 70, which is representative of a designated position of a prosthetic valve, and the basal anteroseptal”; para [0024], “FIGS. 1 and 2 depict a native mitral valve 10. The mitral valve 10 is disposed between the left atrium (not shown) and the left ventricle 12, and is configured to control or regulate the blood flow from the left atrium to the left ventricle. More specifically, as the mitral valve opens, an asymmetric toroidal vortex forms during the early diastolic phase of the cardiac cycle as blood flows from the left atrium to the left ventricle.”).

Wang does not teach but Liao does teach:
wherein the manipulating step comprises manipulating the position of the offset representation of the aortic plane by translating it (Liao: cols. 6-7, “translation estimation, translation-orientation estimation, and full similarity estimation. After each step of the process, multiple candidates are maintained to increase the robustness of the results”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wang (directed to evaluating prosthetic placement) and Liao (directed to translation) and arrived at evaluating prosthetic placement with translation. One of ordinary skill in the art would have been motivated to make such a combination for more successful prosthetic implantation outcomes. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148